Order filed August 31, 2016




                                       In The


        Eleventh Court of Appeals
                                    __________

                              No. 11-16-00203-CV
                                  __________

          IN THE INTEREST OF J.R. AND I.R., CHILDREN


                     On Appeal from the 326th District Court
                              Taylor County, Texas
                         Trial Court Cause No. 8126-CX


                                     ORDER
      In this accelerated parental-termination appeal, the mother filed a pro se notice
of appeal and an affidavit of indigence in the district clerk’s office on July 25, 2016.
The mother has filed in this court a motion for court-appointed counsel. We abate
the appeal.
      The record in this case indicates that the trial court determined that the mother
was indigent and entitled to court-appointed counsel. Sometime after counsel was
appointed, the trial court found that the mother had “discharged that attorney” and
that the mother was “not entitled to a second court-appointed attorney.”
Consequently, the mother represented herself at trial.
        Pursuant to TEX. R. APP. P. 20.1(a)(3), “a parent determined by the trial court
to be indigent is presumed to remain indigent for the duration of the suit and any
subsequent appeal.” Moreover, the appointment of an attorney ad litem to represent
an indigent parent is mandatory in a suit filed by a governmental entity seeking
termination of the parent-child relationship. TEX. FAM. CODE ANN. § 107.013(a)
(West ____). We note that the Texas Supreme Court has recently determined that
the courts “have a duty to see that withdrawal of counsel will not result in foreseeable
prejudice to the client” in a parental termination case. In re P.M., No. 15-0171, 2016
WL 1274748, at *3 (Tex. Apr. 1, 2016). The court stressed the importance of
counsel for the parents in such cases when it stated, “If a court of appeals allows an
attorney to withdraw, it must provide for the appointment of new counsel to pursue
a petition for review.” Id. The court also indicated that this court should abate an
appeal and refer the case to the trial court for the appointment of new counsel when
new counsel is necessary. Id. at *3 n.13
        Accordingly, we abate this appeal and direct the trial court to appoint counsel
for the mother on or before September 12, 2016. Immediately thereafter, the district
clerk shall file a supplemental clerk’s record in this court containing any order
entered by the trial court with respect to the appointment of counsel for the mother.
At that time, the appeal will be reinstated. The mother’s appellate brief will be due
to be filed in this court twenty days after reinstatement.1
        The appeal is abated.


August 31, 2016                                                     PER CURIAM
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.

        1
          We note that this appeal is accelerated, and so far as reasonably possible, this court must ensure
that the appeal is brought to final disposition within 180 days of the date the notice of appeal was filed. See
TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a).

                                                      2